         Case 2:20-cv-02264-WB Document 15 Filed 09/02/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 RUTH WALLACE, ET AL,                                     CIVIL ACTION
               Plaintiff,

               v.

 STATE FARM MUTUAL AUTOMOBILE                             NO. 20-2264
 INSURANCE, CO.,
                 Defendant.

                                         ORDER

       AND NOW, this 2nd day of September, 2020, upon consideration of Defendant State

Farm Mutual Automobile Insurance, Co.’s Motion to Dismiss (ECF No. 5), Plaintiffs’ Response

in Opposition (ECF No. 10), Defendant’s Reply in Support (ECF No. 12), and Plaintiff’s Sur-

Reply (ECF No. 13), IT IS ORDERED that Defendant’s Motion is GRANTED; Plaintiff’s

Complaint is DISMISSED WITH PREJUDICE. It is further ORDERED that, pursuant to

Federal Rule of Civil Procedure, Plaintiff’s attorney by September 15, 2020 must SHOW

CAUSE as to why sanctions should not be issued in this matter.



                                                  BY THE COURT:




                                                  /s/Wendy Beetlestone, J.
                                                  _______________________________
                                                  WENDY BEETLESTONE, J.
